Case: 17-11092      Document: 00514550319         Page: 1    Date Filed: 07/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-11092                            July 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LONNIE KADE WELSH

              Plaintiff - Appellant

v.

TEXAS CIVIL COMMITMENT OFFICE; CORRECT CARE SOLUTIONS,
L.L.C.; MARSHA MCLANE, Texas Civil Commitment Office Executive
Director; CHRIS GREENWALD, Texas Civil Commitment Office Case
Manager; SCOTT MCCRAW, Texas Civil Commitment Office Case Manager;
AMANDA MERCER, Texas Civil Commitment Office Operations Monitor;
RAYMOND PEREZ, Texas Civil Commitment Office Case Manager,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:17-CV-83


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Lonnie Kade Welsh was civilly committed at the Texas Civil
Commitment Center in Littlefield, Texas. Unhappy with the conditions (and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11092      Document: 00514550319      Page: 2    Date Filed: 07/11/2018



                                   No. 17-11092
proceeding pro se) Welsh sued the Texas Civil Commitment Office (TCCO),
Correct Care Solutions, LLC, and a host of TCCO employees. 1 The gravamen
of Welsh’s complaint related to access to certain medical procedures at the
Texas Civil Commitment Center. Welsh asserted these grievances on behalf of
herself and ten others, purporting to act as their counsel. 2
      The district court entered a final judgment pursuant to Rule 54(b). FED.
R. CIV. P. 54(b). The judgment (1) dismissed Welsh’s claims against the TCCO
for lack of subject matter jurisdiction and (2) dismissed all claims by plaintiffs
other than Welsh. The judgment made no mention of Correct Care Solutions
or any of the TCCO employees.
      We first address our appellate jurisdiction. With few exceptions, our
jurisdiction is limited to review of final decisions of the district courts. 28
U.S.C. §§ 1291, 1292. Under Rule 54(b), we may review judgments dismissing
one or more but fewer than all of the claims or parties only if the district court
expressly certifies that its order is final as to those claims or parties. See FED.
R. CIV. P. 54(b); Dardar v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir.
1988). Here, the district court entered final judgment with regard to the TCCO
and the 10 other plaintiffs. There is no final judgment for the claims against
Correct Care Solutions or the TCCO employees. Thus, we only have
jurisdiction over Welsh’s claims against the TCCO. We address those claims,
and only those claims.
      Although we “liberally construe” pro se filings and “apply less stringent
standards” to pro se parties, Welsh must still comply with the principles of
appellate procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995)


      1  Welsh made claims against TCCO employees Marsha McLane, Chris Greenwald,
Scott McCraw, Amanda Mercer, and Raymond Perez.
       2 Welsh filed claims for William Scott, Freddie Schmidt, Carl Smith, Daniel

Bocanegre, Jr., Curtis Adams, Lorne Clark, Alonzo May, Danny Ellis, Robert Conway, and
Jo Ovalle. Only Welsh’s claims are the subject of this appeal.
                                          2
    Case: 17-11092     Document: 00514550319      Page: 3    Date Filed: 07/11/2018



                                  No. 17-11092
(citations omitted). An appellant must identify the rulings presented for review
and his or her brief must contain “contentions and the reasons for them, with
citation to the authorities and parts of the record on which the appellant
relies.” FED. R. APP. P. 28(a)(6); 28(a)(8)(A). General arguments without
citations to any error are insufficient to preserve issues for appeal. See
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987) (stating that failure to identify any error in district court’s analysis is as
if appellant had not appealed the judgment). Because Welsh fails to address
the district court’s reasoning or brief any other relevant issues, he has
abandoned all issues on appeal.
       The district court’s judgment is AFFIRMED.




                                         3